
	
		II
		111th CONGRESS
		1st Session
		S. 163
		IN THE SENATE OF THE UNITED STATES
		
			January 7, 2009
			Mr. Ensign (for himself,
			 Mr. Bayh, Mr.
			 Isakson, Mrs. McCaskill, and
			 Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the National Child Protection Act of 1993 to
		  establish a permanent background check system.
	
	
		1.Short titleThis Act may be cited as the
			 Child Protection Improvements Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)In 2006,
			 61,200,000 adults (a total of 26.7 percent of the population) contributed a
			 total of 8,100,000,000 hours of volunteer service. Of those who volunteer, 27
			 percent dedicate their service to education or youth programs, or a total of
			 16,500,000 adults.
			(2)Assuming
			 recent incarceration rates remain unchanged, an estimated 6.6 percent of
			 individuals in the United States will serve time in prison for a crime during
			 their lifetime. The Integrated Automated Fingerprint Identification System of
			 the Federal Bureau of Investigation maintains fingerprints and criminal
			 histories on more than 47,000,000 individuals, many of whom have been arrested
			 or convicted multiple times.
			(3)A study
			 released in 2002, found that, of individuals released from prison in 15 States
			 in 1994, an estimated 67.5 percent were rearrested for a felony or serious
			 misdemeanor within 3 years. Three-quarters of those new arrests resulted in
			 convictions or a new prison sentence.
			(4)Given the
			 large number of individuals with criminal records and the vulnerability of the
			 population they work with, human service organizations that work with children
			 need an effective and reliable means of obtaining a complete criminal history
			 in order to determine the suitability of a potential volunteer or
			 employee.
			(5)The large
			 majority of Americans (88 percent) favor granting youth-serving organizations
			 access to conviction records for screening volunteers and 59 percent favored
			 allowing youth-serving organizations to consider arrest records when screening
			 volunteers. This was the only use for which a majority of those surveyed
			 favored granting access to arrest records.
			(6)Congress has
			 previously attempted to ensure that States make Federal Bureau of Investigation
			 criminal history record checks available to organizations seeking to screen
			 employees and volunteers who work with children, the elderly, and individuals
			 with disabilities, through the National Child Protection Act of 1993 (42 U.S.C.
			 5119 et seq.) and the Volunteers for Children Act (Public Law 105–251; 112
			 Stat. 1885). However, according to a June 2006 report from the Attorney
			 General, these laws did not have the intended impact of broadening the
			 availability of NCPA checks.. A 2007 survey conducted by
			 MENTOR/National Mentoring Partnership found that only 18 States allowed youth
			 mentoring organizations to access nationwide Federal Bureau of Investigation
			 background searches.
			(7)Even when
			 accessible, the cost of a criminal background check can be prohibitively
			 expensive, ranging from $5 to $75 for a State fingerprint check, plus the
			 Federal Bureau of Investigation fee, which ranges between $16 to $24, for a
			 total of between $21 and $99 for each volunteer or employee.
			(8)Delays in
			 processing such checks can also limit their utility. While the Federal Bureau
			 of Investigation processes all civil fingerprint requests in less than 24
			 hours, State response times vary widely, and can take as long as 42
			 days.
			(9)The Child
			 Safety Pilot Program under section 108 of the PROTECT Act (42 U.S.C. 5119a
			 note) revealed the importance of performing fingerprint-based Federal Bureau of
			 Investigation criminal history record checks. Of 29,000 background checks
			 performed through the pilot program as of March 2007, 6.4 percent of volunteers
			 were found to have a criminal record of concern, including very serious
			 offenses such as sexual abuse of minors, assault, child cruelty, murder, and
			 serious drug offenses.
			(10)In an
			 analysis performed on the volunteers screened in the first 18 months of the
			 Child Safety Pilot Program, it was found that over 25 percent of the
			 individuals with criminal records had committed an offense in a State other
			 than the State in which they were applying to volunteer, meaning that a
			 State-only search would not have found relevant criminal results. In addition,
			 even though volunteers knew a background check was being performed, over 50
			 percent of the individuals found to have a criminal record falsely indicated on
			 their application form that they did not have a criminal record.
			(11)The Child
			 Safety Pilot Program also demonstrates that timely and affordable background
			 checks are possible, as background checks under that program are completed
			 within 3 to 5 business days at a cost of $18.
			3.Background
			 checksThe National Child
			 Protection Act of 1993 (42 U.S.C. 5119 et seq.) is amended—
			(1)by
			 redesignating section 5 as section 6; and
			(2)by inserting
			 after section 4 the following:
				
					5.Program for
				national criminal history background checks for child-serving
				organizations
						(a)DefinitionsIn
				this section—
							(1)the term
				applicant processing center means the applicant processing center
				established by the Attorney General under subsection (b)(1);
							(2)the term
				child means an individual who is less than 18 years of age;
							(3)the term
				covered entity means a business or organization, whether public,
				private, for-profit, nonprofit, or voluntary that provides care, care
				placement, supervision, treatment, education, training, instruction, or
				recreation to children, including a business or organization that licenses,
				certifies, or coordinates individuals or organizations to provide care, care
				placement, supervision, treatment, education, training, instruction, or
				recreation to children;
							(4)the term
				covered individual means an individual—
								(A)who has,
				seeks to have, or may have unsupervised access to a child served by a covered
				entity; and
								(B)who—
									(i)is employed
				by or volunteers with, or seeks to be employed by or volunteer with, a covered
				entity; or
									(ii)owns or
				operates, or seeks to own or operate, a covered entity;
									(5)the term
				criminal history resource center means the program established
				under subsection (b)(2);
							(6)the term
				identification document has the meaning given that term in section
				1028 of title 18, United States Code;
							(7)the term
				participating entity means a covered entity that is—
								(A)located in a
				State that does not have a qualified State program; and
								(B)approved under
				subsection (f) to receive nationwide background checks from the applicant
				processing center;
								(8)the term
				qualified State program means a program of a State authorized
				agency that the Attorney General determines is meeting the standards identified
				in subsection (b)(3) to ensure that a wide range of youth-serving organizations
				have affordable and timely access to nationwide background checks;
							(9)the term
				State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands,
				Guam, the Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, the Republic of the Marshall Islands, and the Republic of Palau;
				and
							(10)the term
				State authorized agency means a division or office of a State
				designated by that State to report, receive, or disseminate criminal history
				information.
							(b)Establishment
				of programNot later than 180 days after the date of enactment of
				the Child Protection Improvements Act of
				2009, the Attorney General shall—
							(1)establish
				within the Federal Government or through an agreement with a nongovernmental
				entity an applicant processing center;
							(2)enter into an
				agreement with the National Center for Missing and Exploited Children, under
				which the National Center for Missing and Exploited Children shall establish a
				criminal history resource center; and
							(3)conduct—
								(A)an annual
				assessment of each State authorized agency to determine whether the agency
				operates a qualified State program, including a review of whether the State
				authorized agency—
									(i)has designated a
				wide range of covered entities as eligible to submit State criminal background
				check requests and nationwide background check requests to the State authorized
				agency;
									(ii)charges a
				covered entity not more than a total of $36 for a State criminal background
				check and a nationwide background check; and
									(iii)returns
				requests for State criminal background checks and nationwide background checks
				to a covered entity not later than 10 business days after the date on which the
				request was made; and
									(B)in addition to an
				annual assessment under subparagraph (A), an assessment described in that
				subparagraph of a State authorized agency if—
									(i)a
				State authorized agency that does not have a qualified State program requests
				such an assessment; or
									(ii)the Attorney
				General receives reports from covered entities indicating that a State
				authorized agency that has a qualified State program no longer meets the
				standards described in subparagraph (A).
									(c)Applicant
				processing center
							(1)PurposeThe
				purpose of the applicant processing center is to streamline the process of
				obtaining nationwide background checks, provide effective customer service, and
				facilitate widespread access to nationwide background checks by participating
				entities.
							(2)DutiesThe
				applicant processing center shall—
								(A)handle inquiries
				from covered entities and inform covered entities about how to request
				nationwide background checks—
									(i)for a covered
				entity located in a State with a qualified State program, by referring the
				covered entity to the State authorized agency; and
									(ii)for a covered
				entity located in a State without a qualified State program, by providing
				information on the requirements to become a participating entity;
									(B)provide
				participating entities with access to nationwide background checks on covered
				individuals;
								(C)receive paper
				and electronic requests for nationwide background checks on covered individuals
				from participating entities;
								(D)serve as a
				national resource center to provide guidance and assistance to participating
				entities on how to submit requests for nationwide background checks, how to
				obtain State criminal background checks, the possible restrictions that apply
				when making hiring decisions based on criminal history records, and other
				related information;
								(E)to the extent
				practicable, negotiate an agreement with each State authorized agency under
				which—
									(i)that State
				authorized agency shall conduct a State criminal background check within the
				time periods specified in subsection (e) in response to a request from the
				applicant processing center and provide criminal history records to the
				applicant processing center; and
									(ii)a
				participating entity may elect to obtain a State criminal background check, in
				addition to a nationwide background check, through 1 unified request to the
				applicant processing center;
									(F)convert all
				paper fingerprint cards into an electronic form and securely transmit all
				fingerprints electronically to the national criminal history background check
				system and, if appropriate, the State authorized agencies;
								(G)collect a fee
				to conduct the nationwide background check, and, if appropriate, a State
				criminal background check, and remit fees to the Federal Bureau of
				Investigation and, if appropriate, the State authorized agencies;
								(H)convey to the
				participating entity that submitted the request for a nationwide background
				check—
									(i)a
				statement indicating whether a criminal history, including a conviction,
				arrest, or pending arrest or indictment, relating to a covered individual was
				found;
									(ii)information
				relating to the appropriate use of criminal history records when making
				decisions regarding hiring employees and using volunteers;
									(iii)if a criminal
				history is found, a recommendation to the participating entity to consult with
				the covered individual in order to obtain more information about the
				individual’s criminal history, and a list of factors to consider in assessing
				the significance of that criminal history, including—
										(I)any positive
				criminal background history;
										(II)the nature,
				gravity, and circumstances of any offense indicated in the individual’s
				criminal history record, including whether the individual was convicted of the
				offense;
										(III)the period of
				time that has elapsed since the date of the offense or end of a period of
				incarceration or supervised release;
										(IV)the nature of
				the position held or sought; and
										(V)any evidence of
				rehabilitation; and
										(iv)instructions
				that, in evaluating the considerations described in clause (iii), the
				participating entity should consult the Equal Employment Opportunity Commission
				Policy Statement on the Issue of Conviction Records under Title VII of the
				Civil Rights Act and the Policy Guidance on the Consideration of Arrest Records
				in Employment Decisions under Title VII of the Civil Rights Act of 1964, or any
				successor to such policy statement or policy guidance issued by the Equal
				Employment Opportunity Commission;
									(I)for any request
				by a participating entity for a nationwide criminal background check for which
				a criminal history is found, convey to the applicable covered individual the
				criminal history and an explanation of the right of the covered individual to
				appeal the accuracy and completeness of that criminal history on the same date
				that the statement, information, and instructions described in subparagraph (H)
				are conveyed to the participating entity;
								(J)coordinate
				with the Federal Bureau of Investigation and participating State authorized
				agencies to ensure that background check requests are being completed within
				the time periods specified in subsection (e); and
								(K)refer
				participating entities and covered individuals to the appropriate State agency
				or the Federal Bureau of Investigation if a criminal history includes
				incomplete or inaccurate information.
								(3)RequestsA
				request for a nationwide background check by a participating entity shall
				include—
								(A)the
				fingerprints of the covered individual, in paper or electronic form;
								(B)a photocopy
				of a valid identification document; and
								(C)a statement
				completed and signed by the covered individual that—
									(i)sets out the
				covered individual’s name, address, and date of birth, as those items of
				information appear on a valid identification document;
									(ii)states
				whether the covered individual has a criminal record, and, if so, provides the
				particulars of such criminal record;
									(iii)notifies
				the covered individual that the Attorney General and, if appropriate, a State
				authorized agency may perform a criminal history background check and that the
				signature of the covered individual on the statement constitutes an
				acknowledgment that such a check may be conducted;
									(iv)notifies the
				covered individual that prior to and after the completion of the background
				check, the participating entity may choose to deny the covered individual
				access to children; and
									(v)notifies the
				covered individual of the right of the covered individual to correct an
				erroneous record of the Attorney General and, if appropriate, the State
				authorized agency.
									(4)Fees
								(A)In
				generalThe applicant processing center may collect a fee to
				defray the costs of carrying out its duties under this section—
									(i)for a
				nationwide background check, in an amount not to exceed the lesser of—
										(I)the actual
				cost to the applicant processing center of conducting a nationwide background
				check under this section; or
										(II)(aa)$25 for a
				participating entity that is a nonprofit entity; or
											(bb)$40 for any other participating
				entity; and
											(ii)for a State
				criminal background check described in paragraph (2)(E), in the amount
				specified in the agreement with the applicable State authorized agency, not to
				exceed $18.
									(B)Reduced
				feesIn determining the amount of the fees to be collected under
				subparagraph (A), the applicant processing center—
									(i)shall, to the
				extent possible, discount such fees for participating entities that are
				nonprofit entities; and
									(ii)may use fees
				paid by participating entities that are not nonprofit entities to reduce the
				fees to be paid by participating entities that are nonprofit entities.
									(C)Prohibition
				on fees
									(i)In
				generalA participating entity may not charge another entity or
				individual a surcharge to access a background check conducted under this
				section.
									(ii)ViolationThe
				Attorney General shall bar any participating entity that the Attorney General
				determines violated clause (i) from submitting background checks under this
				section.
									(d)Criminal
				history resource center
							(1)PurposeThe
				purpose of the criminal history resource center is to provide participating
				entities with reliable and accurate information regarding the interpretation of
				criminal histories.
							(2)RequirementsAs
				part of operating the criminal history resource center, the National Center for
				Missing and Exploited Children—
								(A)shall establish,
				and make available, general guidelines to assist participating entities with
				analyzing and interpreting criminal history records;
								(B)shall respond to
				requests from participating entities for assistance in understanding and
				interpreting a criminal history, including providing—
									(i)information on
				the crime committed and the seriousness of such crime under the law of the
				applicable State;
									(ii)information
				regarding whether multiple charges are part of 1 offense or a series of
				offenses; and
									(iii)other
				information that can assist a participating entity in understanding the
				gravity, nature, and seriousness of the criminal history and the time lapse
				since the last offense was committed; and
									(C)in responding to
				a request under subparagraph (B)—
									(i)shall provide
				general guidance to assist the participating entity in assessing criminal
				history records; and
									(ii)may not make any
				individualized determination relating to whether a covered individual may
				represent a danger to children or whether the participating entity should hire
				or refrain from hiring any covered individual.
									(e)Timing
							(1)In
				generalCriminal background checks shall be completed not later
				than 10 business days after the date that a request for a national background
				check is received by the applicant processing center. The applicant processing
				center shall work with the Federal Bureau of Investigation to ensure that the
				time limits under this subsection are being achieved.
							(2)Application
				processingThe applicant processing center shall electronically
				submit a national background check request to the national criminal history
				background check system and, if appropriate, the participating State authorized
				agency not later than 3 business days after the date that a request for a
				national background check is received by the applicant processing
				center.
							(3)Conduct of
				background checksThe Federal Bureau of Investigation and, if
				appropriate, a State authorized agency shall provide criminal history records
				information to the applicant processing center not later than 3 business days
				after the date that the Federal Bureau of Investigation or State authorized
				agency, as the case may be, receives a request for a nationwide background
				check from the applicant processing center.
							(4)ResultsThe
				applicant processing center shall convey the result of a national background
				check to the participating entity, and if appropriate, convey the criminal
				history to the covered individual not later than 4 business days after the date
				that the applicant processing center has received criminal history records from
				the Federal Bureau of Investigation and, if appropriate, each applicable State
				authorized agency.
							(f)Participation
				in program
							(1)In
				generalThe applicant processing center shall determine whether
				an entity is a covered entity and whether that covered entity should be
				approved as a participating entity, based on—
								(A)whether the
				entity is located in a State that has a qualified State program; and
								(B)the consultation
				conducted under paragraph (2).
								(2)ConsultationIn
				determining how many covered entities to approve as participating entities, the
				applicant processing center shall consult quarterly with the Federal Bureau of
				Investigation to determine the volume of requests for national background
				checks that can be completed, based on the capacity of the applicant processing
				center and the Federal Bureau of Investigation, the availability of resources,
				and the demonstrated need for national background checks in order to protect
				children.
							(3)Preference
				for nonprofit organizationsIn determining whether a covered
				entity should be approved as a participating entity under paragraph (1), the
				applicant processing center shall give preference to any organization
				participating in the Child Safety Pilot Program under section 108(a)(3) of the
				PROTECT Act (42 U.S.C. 5119a note) on the date of enactment of the
				Child Protection Improvements Act of
				2009 and to any other nonprofit organizations.
							(g)Rights of
				covered individuals
							(1)In
				generalA covered individual who is the subject of a nationwide
				background check under this section may contact the Federal Bureau of
				Investigation and, if appropriate, a State authorized agency to—
								(A)request that
				the full criminal history report of that covered individual be provided to that
				covered individual or the applicable participating entity not later than 10
				business days after the date of that request; and
								(B)challenge the
				accuracy and completeness of the criminal history record information in the
				criminal history report.
								(2)Resolution
				of challengesThe Federal Bureau of Investigation and, if
				appropriate, a State authorized agency shall—
								(A)promptly make a
				determination regarding the accuracy and completeness of any criminal history
				record information challenged under paragraph (1)(B); and
								(B)seek to—
									(i)investigate any
				such challenge with relevant departments and agencies of the Federal Government
				and State and local governments; and
									(ii)correct any
				inaccurate or incomplete records.
									(h)Authorization
				of appropriations
							(1)In
				generalThere are authorized to be appropriated to the Attorney
				General $5,000,000 for fiscal year 2010, to—
								(A)establish and
				carry out the duties of the applicant processing center established under this
				section;
								(B)establish and
				carry out the criminal history resource center; and
								(C)pursue
				technologies and procedures to streamline and automate processes to enhance
				cost efficiency.
								(2)Criminal
				history resource centerThere are authorized to be appropriated
				to the Attorney General to carry out the agreement under this section with the
				National Center for Missing and Exploited Children $1,000,000 for each of
				fiscal years 2010 through 2014 to support the criminal history resource
				center.
							(3)Sense of
				the SenateIt is the sense of the Senate that in fiscal year
				2010, and each fiscal year thereafter, the fees collected by the applicant
				processing center should be sufficient to carry out the duties of the applicant
				processing center under this section.
							(i)Collection of
				data and report to Congress
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Child Protection Improvements Act of
				2009, and annually thereafter, the Attorney General shall prepare
				and submit to Congress and make available to the public a report on the
				programs and procedures established under this Act.
							(2)Collection of
				data
								(A)Definition of
				demographic characteristicsIn this paragraph, the term
				demographic characteristics includes information pertaining to
				race, color, ancestry, national origin, age, sex and marital status.
								(B)CompilingBeginning
				90 days after the date of enactment of the Child Protection Improvements Act of 2009,
				the Attorney General, with the assistance of the applicant processing center
				shall compile data regarding—
									(i)the number and
				types of participating entities;
									(ii)the fees charged
				to participating entities under this section;
									(iii)the time
				interval between nationwide background check submissions and responses under
				this section;
									(iv)the fiscal
				impact of this section on State authorized agencies;
									(v)the number and
				demographic characteristics of covered individuals submitting a statement
				described in subsection (c)(3)(C) as part of a request for a nationwide
				background check;
									(vi)the number and
				demographic characteristics of covered individuals determined to have a
				criminal history;
									(vii)the number,
				type (including the identity of the offense and whether the offense was
				committed while the covered individual was a juvenile or adult), and frequency
				of offenses, and length of the period between the date of the offense and the
				date of the nationwide background check for any covered individuals found to
				have a criminal history under this section;
									(viii)the procedures
				available for covered individuals to challenge the accuracy and completeness of
				criminal history record information under this section;
									(ix)the number and
				results of challenges to the accuracy and completeness of criminal history
				record information under this section;
									(x)the number and
				types of corrections of erroneous criminal history record information based on
				a challenge under this section; and
									(xi)the number and
				types of inquiries for assistance on interpreting a criminal history received
				by the criminal history resource center.
									(C)Aggregating
				dataThe Attorney General, with the assistance of the applicant
				processing center, shall—
									(i)aggregate the
				data collected under this paragraph by State and city; and
									(ii)aggregate the
				data collected under clauses (v), (vi), and (vii) of subparagraph (B) by race,
				color, ancestry, national origin, age, sex, and marital status.
									(D)Reports
									(i)In
				generalNot later than 1 year after the date of enactment of the
				Child Protection Improvements Act of
				2009, and annually thereafter, the Attorney General shall prepare
				and submit to Congress a report concerning the data compiled and aggregated
				under this paragraph.
									(ii)ContentsEach
				report submitted under clause (i) shall contain—
										(I)the data compiled
				and aggregated under this paragraph, organized in such a way as to provide a
				comprehensive analysis of the programs and procedures established under this
				section;
										(II)information
				regarding and analysis of—
											(aa)the programs and
				procedures established under this section; and
											(bb)the extent such
				programs and procedures have helped screen individuals who may pose a risk to
				children; and
											(III)information
				regarding and analysis of whether and to what extent the programs and
				procedures established under this section are having a disparate impact on
				individuals based on race, color, ancestry, national origin, age, sex, or
				marital status.
										(iii)RecommendationsA
				report submitted under clause (i) may contain recommendations to Congress on
				possible legislative improvements to this section.
									(iv)Additional
				informationUpon the request of any member of Congress, the
				Attorney General shall make available any of the data compiled or aggregated
				under this paragraph. The Attorney General shall not make available any data
				that identifies specific individuals.
									(j)Limitation
				on liability
							(1)In
				general
								(A)Failure to
				conduct criminal background checksNo participating entity shall
				be liable in an action for damages solely for failure to conduct a criminal
				background check on a covered individual.
								(B)Failure to take
				adverse action against covered individualNo participating entity
				shall be liable in an action for damages solely for a failure to take action
				adverse to a covered individual upon receiving any notice of criminal history
				from the applicant processing center under subsection (c)(2)(H).
								(2)RelianceThe
				applicant processing center or a participating entity that reasonably relies on
				criminal history record information received in response to a background check
				under this section shall not be liable in an action for damages based on the
				inaccuracy or incompleteness of that information.
							(3)National
				center for missing and exploited children
								(A)In
				generalExcept as provided in subparagraphs (B) and (C), the
				National Center for Missing and Exploited Children, including a director,
				officer, employee, or agent of the National Center for Missing and Exploited
				Children, shall not be liable in an action for damages relating to the
				performance of the responsibilities and functions of the National Center for
				Missing and Exploited Children under this section.
								(B)Intentional,
				reckless, or other misconductSubparagraph (A) shall not apply in
				an action if the National Center for Missing and Exploited Children, or a
				director, officer, employee, or agent of the National Center for Missing and
				Exploited Children, engaged in intentional misconduct or acted, or failed to
				act, with actual malice, with reckless disregard to a substantial risk of
				causing injury without legal justification, or for a purpose unrelated to the
				performance of responsibilities or functions under this section.
								(C)Ordinary
				business activitiesSubparagraph (A) shall not apply to an act or
				omission relating to an ordinary business activity, such as an activity
				involving general administration or operations, the use of motor vehicles, or
				personnel management.
								(k)Privacy of
				information
							(1)Prohibition on
				unauthorized disclosure or use of criminal history recordsExcept
				for a covered individual, any entity or individual authorized to receive or
				transmit fingerprints or criminal history records under this Act—
								(A)shall use the
				fingerprints, criminal history records, or information in the criminal history
				records only for the purposes specifically set forth in this Act;
								(B)shall allow
				access to the fingerprints, criminal history records, or information in the
				criminal history records only to those employees of the entity, and only on
				such terms, as are necessary to fulfill the purposes set forth in this
				Act;
								(C)shall not
				disclose the fingerprints, criminal history records, or information in the
				criminal history records, except as specifically authorized under this
				Act;
								(D)shall keep a
				written record of each authorized disclosure of the fingerprints, criminal
				history records, or the information in the criminal history records; and
								(E)shall maintain
				adequate security measures to ensure the confidentiality of the fingerprints,
				the criminal history records, and the information in the criminal history
				records.
								(2)Compliance
								(A)In
				generalIf the applicant processing center is established within
				the Federal Government, the Attorney General shall promulgate regulations to
				ensure the enforcement of the nondisclosure requirements under paragraph (1)
				and to provide for appropriate sanctions in the case of violations of the
				requirements.
								(B)Participating
				entities and applicant processing centerThe participation in any
				program under this section by a participating entity or a nongovernmental
				entity that enters into an agreement with the Attorney General to establish an
				applicant processing center shall be conditioned on the participating entity or
				nongovernmental entity—
									(i)establishing
				procedures to ensure compliance with, and respond to any violations of,
				paragraph (1); and
									(ii)maintaining
				substantial compliance with paragraph (1).
									(3)Destruction of
				recordsThe applicant processing center shall destroy any
				fingerprints or criminal history record received under this Act after any
				transaction based on the fingerprints or criminal history record is completed,
				and shall not maintain the fingerprints, the criminal history records, or the
				information in the criminal history record in any
				form.
							.
			4.Extension of
			 child safety pilotSection
			 108(a)(3)(A) of the PROTECT Act (42 U.S.C. 5119a note) is amended—
			(1)by striking “60-month”; and
			(2)by adding at the end the following:
			 The Child Safety Pilot Program under this paragraph shall terminate on
			 the date that the program for national criminal history background checks for
			 child-serving organizations established under the Child Protection Improvements
			 Act of 2009 is operating and able to enroll any organization using the Child
			 Safety Pilot Program..
			
